Title: From Alexander Hamilton to George Washington, 4 February 1795
From: Hamilton, Alexander
To: Washington, George


Sir
Philadelphia Feby. 4. 1795
The circumstances of having offered my late report to Congress to the two houses which rendered two copies necessary & the extreme press of business in the office in preparing for my resignation, prevented my sending you a manuscript copy of that Report.
I have now corrected a printed copy for you which I have the honor to send herewith.
With true respect & attacht.   I have the honor to be Sir   Yr. obedt. servt

A Hamilton
The President of the UStates

